Citation Nr: 1758934	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  11-25 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for degenerative joint disease of the right knee, to include as secondary to the Veteran's service connected disabilities of post-operative left knee injury residuals and degenerative disc disease of the lumbar spine (hereafter referred to as "back disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1971 to July 1972, February 1976 to February 1983, and October 1994 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) from the April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction is now with the Reno, Nevada RO.  This matter was previously before the Board in May 2014 and was remanded for further development.

The Veteran appeared at a March 2012 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  


FINDING OF FACT

The Veteran's right knee disability was not caused or aggravated by his service connected left knee or back disability.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  38 U.S.C. §§ 1110, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As for the duty to notify, a VCAA letters were sent to the Veteran in August 2009.  As for the duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.  Additionally, several VA examinations have been secured in connection with the current claim satisfying VA's duty to assist with respect to obtaining a VA examination.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.

II. Compliance with Prior Board Remands

The Board observes that this case was previously remanded by the Board in April 2017.  The purpose of this remand was to obtain a VA medical opinion which was attained in June 2017.  The Board therefore finds that there was substantial compliance with the prior remand order, as is discussed more fully below, and the Board may continue with its determination.  Stegall v. West, 11 Vet. App. 268 (1998). 



III. Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned VLJ in March 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his right knee disability.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from DAV.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

IV. Service Connection Generally

Service connection may be established for a disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In general, in order to prevail on the issue of service connection, the evidence must show: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.310, service connection on a secondary basis may be granted for a disability that is proximately due to or the result of a service connected disease or injury, or for the degree of disability resulting from aggravation of a non-service connected disability by a service connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

V. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In April 2010, the Veteran underwent a VA examination.  The Veteran described his right knee disability as a gradual onset of occasional pain, beginning in 2002, which interferes with prolonged activity.  The Veteran stated that the onset of his right knee disability coincided with the worsening of his service connected left knee and back disability.  The Veteran reported that he does not recall any specific right knee injury.  

The April 2010 examiner opined that the Veteran's right knee disability is less likely as not (less than 50/50 probability) caused by or a result of the Veteran's service connected left knee injury or service connected lumbar spine condition.  The examiner explained that the Veteran's right knee has degenerative joint disease which is common at the Veteran's age and which the Veteran is entitled to develop quite independently of other medical/surgical issues.  Additionally, the examiner stated that a review of the Veteran's service medical records failed to note any mention of the Veteran's right knee.  Finally, the examiner stated that there are no medical resources to support the contention that an injury of one knee results in subsequent development of degenerative joint disease in the opposite knee or that a lower back condition is noted as a cause of degenerative joint disease in one or both knees. 

However, the April 2010 VA examiner did not provide an opinion regarding whether or not the Veteran's service connected left knee or back disability aggravated the Veteran's right knee disability.  Therefore, the Board remanded this matter in May 2014 to obtain a VA medical opinion regarding aggravation. 

In June 2014, a VA medical opinion was obtained.  The June 2014 examiner similarly opined that the Veteran's right knee disability is less likely than not due to his service connected left knee disability.  The examiner explained that the Veteran's right knee showed minimal degrees of degenerative change as demonstrated in previous x-rays.  Additionally, the examiner stated that the Veteran does have a history of acute gouty arthritis attacks.  The examiner referenced an August 2012 VA rheumatology consult that stated that the Veteran has a history of gout and that he began having significant joint pains and swelling in October of 2008 and that his right knee had been the most problematic site.  The June 2014 examiner concluded that gouty arthritis changes are more than sufficient to explain the Veteran's right knee symptoms and the minor changes seen in the Veteran's X-rays of his right knee.  The examiner stated that other possible causes of these changes and symptoms are much less likely.

Unfortunately, the May 2014 Board remand erroneously requested an opinion as to whether diabetes mellitus was aggravated by either the Veteran's service connected left knee disorder or lumbar spine disorder, when the real issue was whether a right knee disorder had been aggravated by the service connected disabilities.  Therefore, this matter was again remanded by the Board in April 2017 for a medical opinion regarding whether the Veteran's right knee was aggravated by his service connected left knee and/or back disabilities. 

Pursuant to the Board's April 2017 remand, a VA medical opinion was obtained in June 2017.  The examiner stated that, after reviewing the Veteran's medical history and the examiner's previous April 2010 VA examination and June 2014 opinion, he found no evidence to arrive at any conclusion different from the opinion he previously gave.  Therefore, the examiner again opined that it is less likely than not that the Veteran's right knee disability is caused by his service connected disabilities. 

Regarding aggravation, the examiner opined that it is less likely than not that the Veteran's right knee disability was aggravated by his service connected left knee or low back disability.   The examiner explained that, as noted in the April 2010 examination and June 2014 opinion, the Veteran has a separate medical issue of gout that causes disability in many joints, including both knees.  The examiner stated that multiple imaging studies failed to show that the Veteran's right knee is any different radiologically from the left knee.  Therefore, the examiner concluded that the Veteran's gout and natural aging, and not the veteran's back or left knee biomechanics, are believed to be the principal cause of the Veteran's right knee disability. 

The Board notes that the Veteran, nor the record, has raised that his right knee disability is directly related to his military service.

Therefore, the Board finds that service connection for a right knee disability is not warranted as the evidence of record does not show that the Veteran's right knee was related to his military service or that his service connected disabilities caused or aggravated his right knee disability.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b). 








ORDER

Service connection for a right knee disability is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


